ITEMID: 001-79145
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF LAPINSKAYA v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Violation of P1-1
JUDGES: Peer Lorenzen
TEXT: 4. The applicant was born in 1954 and resides in the town of Novogrodivka, Donetsk region, Ukraine.
5. The applicant instituted proceedings in the Novogrodivskyy Town Court of Donetsk Region against the “Novogrodivskaya” Mining Company 1/3 (Шахта 1/3 «Новогродівська») - a State-owned enterprise - to recover salary arrears and other payments due to her late husband.
6. On 1 March 2002 the Novogrodivskyy Town Court found in favour of the applicant (Рішення Новогродівського міського суду Донецької області) and awarded her UAH 2,290.80. The decision was sent for enforcement to the Novogrodivskyy Town Bailiffs' Service (Відділ Державної виконавчої служби Новогродівського міського управління юстиції). However, the decision was not enforced, allegedly due to the failure of the Bailiffs' Office to act, in not selling the property of the Mining Company.
7. In June 2002 the applicant instituted proceedings in the Novogrodivskyy Town Court of the Donetsk Region against the Novogrodivskyy Town Bailiffs' Service for failure to enforce the court decision in her favour. On 26 June 2002 the Town Court rejected the applicant's claim, finding no fault had been committed by the Bailiffs' Service. The court stated that the Bailiffs' Service had acted properly in enforcing the decision of 1 March 2002. However, by a number of decisions of the Commercial Court of the Donetsk Region, the Bailiffs' Service had been prohibited from selling the property of the Mining Company, due to the bankruptcy proceedings which had been initiated against the company. Also on 26 December 2001, the ban on the forced sale of assets belonging to undertakings in which the State holds at least 25% of the share capital was entrenched in the Law on the Introduction of a Moratorium on the Forced Sale of Property. On 2 September 2002 the Donetsk Regional Court of Appeal upheld the decision of the first instance court. On 12 November 2002 the Novogrodivskyy Town Court of the Donetsk Region rejected the applicant's appeal in cassation against the decision of 26 June 2002 as submitted too late. On 24 December 2002 the Donetsk Regional Court of Appeal upheld this ruling.
8. The Government submitted that in October 2004 the debtor requested the Novogrodivskyy Town Court to review the judgment of 1 March 2002 in light of new circumstances. No further information was provided by the parties. In particular, the applicant stated that she was completely unaware of these proceedings.
9. According to the applicant, by November 2004 she received UAH 2,014.80; the rest of the debt due to her remains unpaid.
10. The relevant domestic law is summarised in the judgment of Sokur v. Ukraine (no. 29439/02, § 17-22, 26 April 2005).
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
